. Miller, Ch. J.
The property in controversy is a small-frame house situated in the city of Burlington, Iowa, upon gropnd .leased of one Peasley for a ground rent of fifty dollars per year, the house to be removed from the ground at the termination of the lease.
. In our opinion the decree of the District Court must be reversed. The evidence shows that Henry Rock, the husband of plaintiff, in August, 1811, leased the ground on which the house in question is situated, from J. C. Peasley, the owner thereof-taking the lease in his own name, and also in his own name purchased the house from one McLean. There is no evidence to show that he was authorized by his wife, the plain-, tiff, to obtain the lease and make the purchase for her. When he-lnade the purchase of the house he borrowed $300 of the money from one Hall, executing his. own jn'omissory note therefor with two., other, persons as sureties thereon. The plaintiff and her husband, further to secure the sum thus borrowed, executed a mortgage upon their homestead, the title to which was in plaintiff. Henry Rock borrowed from other parties about $90.. All of these borrowed sums were put into the house, either as payment therefor, or to furnish it as a saloon, into which the plaintiff and her husband moved, and have lived and kept a saloon, until a short time before the-levy the husband left.
The principal fact upon which the plaintiff bases her claim to the ownérsliip of the house is, that she mortgaged her homestead as security for the ■ money .borrowed by her husband to ¡lay for the saloon. This fact is insufficient to vest the title, to' the house in herj or to constitute her the' equitable owner. It was competent for the wife to mortgage her home*241stead for the payment of the note made by her husband, and she would be bound thereby to the extent of the mortgaged property. Wolf v. Van Meter, 23 Iowa, 397; Reed v. King, Id., 500. But by so doing she would not become the owner of the property purchased with the money borrowed, and the repayment of which the mortgage is made to secure.
There is no evidence that the plaintiff ever claimed that she had authorized her husband to purchase the property for her, and it does not appear that he did so purchase it. The whole transaction was conducted' by him in his own name, as and for his own use, and not for the plaintiff.